                           Case 3:16-cv-00436-RCJ-WGC Document 134 Filed 01/21/21 Page 1 of 2




                            HOLLY S. PARKER (SBN 10181)
                      1
                            RYAN LEARY (SBN 11630)
                      2     LAXALT & NOMURA, LTD.
                            9790 Gateway Drive, Suite 200
                      3     Reno, Nevada 89521
                            T: (775) 322-1170
                      4
                            Attorneys for Defendant
                      5     HIGHLAND RANCH HOMEOWNERS ASSOCIATION

                      6                                    UNITED STATES DISTRICT COURT
                      7
                                                                   DISTRICT OF NEVADA
                      8
                            THE BANK OF NEW YORK MELLON FKA
                      9     THE BANK OF NEW YORK AS TRUSTEE
                            FOR THE CERTIFICATEHOLDERS CWALT,                          Case No.: 3:16-cv-00436-RCJ-WGC
                      10
                            INC. ALTERNATIVE LOAN TRUST 2005-
                      11    3CB MORTGAGE PASS-THROUGH
                            CERTIFICATES, SERIES 2005-3CB,                             ORDER FOR
                      12                                                               DISMISSAL WITH PREJUDICE
                                                     Plaintiff,
                      13                     vs.
                      14
                            HIGHLAND RANCH HOMEOWNERS
                      15    ASSOCIATION; KERN & ASSOCIATES,
                            LTD; TBR 1, LLC; AIRMOTIVE
                      16    INVESTMENTS LLC; DOE INDIVIDUALS I-
                      17    X inclusive, and ROE CORPORATIONS I-X,
                            inclusive,
                      18
                                                     Defendants.
                      19

                      20            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff The Bank of

                      21    New York Mellon fka The Bank of New York as Trustee for the Certificateholders CWALT,

                      22    Inc. Alternative Loan Trust 2005-3CB Mortgage Pass Through Certificates, Series 2005-3CB

                      23    (“BoNYM”) and Defendant Highland Ranch Homeowners Association (“Highland Ranch”),

                      24    by and through their respective counsel, that all claims as between BoNYM and Highland

                      25    Ranch shall be dismissed with prejudice. 1

                      26
                            1
                      27             The claims asserted by BoNYM against Kern & Associates, Ltd. and against TBR I, LLC were previously
                            dismissed. See ECF Nos. 17 and 89. Likewise, the claims by BoNYM against Airmotive Investments LLC were
                      28    resolved by the Court’s Order addressing the Parties’ competing motions for summary judgment. See ECF No. 116.
                            As such, this stipulation effectively resolves all remaining claims that are now pending before this Court.

LAXALT & NOMURA.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE,
SUITE 200
RENO, NEVADA 89521                                                                1
                           Case 3:16-cv-00436-RCJ-WGC Document 134 Filed 01/21/21 Page 2 of 2




                      1            Each party to this stipulation shall bear its own fees and costs.
                      2

                      3     DATED this 15th day of January, 2021.                 DATED this 15th day of January, 2021.
                      4
                            AKERMAN LLP                                            LAXALT & NOMURA, LTD.
                      5
                            /s/ Nicholas Belay                                     /s/ Ryan W. Leary
                      6     NATALIE L. WINSLOW, ESQ.                               HOLLY S. PARKER, ESQ.
                            Nevada Bar No. 12125                                   Nevada Bar No. 10181
                      7
                            NICHOLAS BELAY, ESQ.                                   RYAN W. LEARY, ESQ.
                      8     Nevada Bar No. 15175                                   Nevada Bar No. 11630
                            1635 Village Center Circle, Suite 200                  9790 Gateway Drive, Suite 200
                      9     Las Vegas, NV 89134                                    Reno, NV 89521
                      10
                            Attorneys for The Bank of New York Mellon              Attorneys for Highland Ranch
                      11    fka The Bank of New York as Trustee for the            Homeowners Association
                            Certificateholders CWALT, Inc., Alternative
                      12    Loan Trust 2005-3CB Mortgage Pass-Through
                            Certificates, Series 2005-3CB
                      13

                      14

                      15
                                                                         ORDER
                      16

                      17           IT IS SO ORDERED:

                      18                                          _________________________________________
                                                                  UNITED STATES DISTRICT COURT JUDGE
                      19

                      20
                                                                  DATED: January 21, 2021.
                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28


LAXALT & NOMURA.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE,
SUITE 200
RENO, NEVADA 89521                                                           2
